OPINION of the Court, by
Judge Owsley.
— -This is a suit in chancery prosecuted in the Clark circuit *573court, by Jackson against Taylor and Talbot. The ppears to have been executed previous to the process a passage off the law dispensing with the necessity of serving a copy of the bill on the defendan and Tatoot failed to make di fence, and the Taylor bill was taken as confessed, and a decree had against them. It has been frequently adjudged by this court, that it is erroneous to take a bill for confessed, where the sheriff has failed to return the subpana executed by delivering a copy of the bill to the defendant. The sheriff has not made such a return in this cause, it does not appear that a copy of the bill was delivered to either of the defendants. The proceedings in taking the bill as confessed is therefore erroneous. It is therefore decreed by this court that the proceedings and decree of the Clark circuit court, be reversed, that the cause be remanded to that court for further proceedings ; but inasmuch as the law does not at this time require a copy of the bill to be served upon either of the defendants, new proceedings should commence at the return of the subpana executed. And it is,further decreed that the defendant in error pay the plaintiffs their costs, &c.